Tandberg Data Corp.

c/o Tandberg Data ASA

Kjelsasveien 161

P.O. Box 134, Kjelsas

N-0411 Oslo, Norway

 

CONFIDENTIAL  

 

September 22, 2006

 

Mr. Tom Ward

Exabyte Corporation

2108 55th Street

Boulder, Colorado 80301

 

Re: Participation Interest in Wells Fargo Credit Agreement

 

Mr. Ward:

 

Reference is hereby made to that certain Asset Purchase Agreement, dated as of
August 29, 2006 (the “Purchase Agreement”), by and between Exabyte Corporation,
a Delaware corporation (“Seller”), Tandberg Data Corp, a Delaware corporation
(“Purchaser”) and wholly-owned subsidiary of Tandberg Data ASA, a company
organized under the laws of Norway (“Parent”) and Parent (solely for purposes of
Article VI and Section 11.9 of the Purchase Agreement). Capitalized terms used
in this letter agreement but not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

 

In addition, reference is hereby made to that certain Credit and Security
Agreement, dated as of March 9, 2005, as amended (the “Credit Agreement”), by
and between Wells Fargo Bank, National Association (“Wells Fargo”) (as successor
in interest to Wells Fargo Business Credit, Inc.) and Seller.

 

Finally, reference is hereby made to that certain Participation Agreement, dated
as of the date hereof (the “Participation Agreement”), by and between Wells
Fargo and Parent. In connection with the entering into of the Participation
Agreement, Seller and Wells Fargo entered in to that certain Sixth Amendment to
Credit and Security Agreement, dated as of the date hereof (the “Sixth
Amendment”).

 

Pursuant to Section 7.15 of the Purchase Agreement, if, prior to Closing, Seller
delivers to Purchaser forecasts pertaining to the Business along with related
supporting documents, in form and substance satisfactory to Purchaser,
establishing the need for additional working capital financing beyond what is
currently provided to Seller under the Credit Agreement, Purchaser shall provide
a letter of credit to Wells Fargo for an amount up to $2 million (the “Letter of
Credit”) to support a further extension of credit to Seller by Wells Fargo under
the Credit Agreement in an amount equal to the amount specified in the Letter of
Credit.

 

Seller and Purchaser hereby acknowledge and agree that, in lieu of the Letter of
Credit, Purchaser has elected to satisfy its obligations under Section 7.15 of
the Purchaser Agreement through the mechanism of Purchaser or Parent purchasing
a participation interest in the Credit Agreement, the terms of which are set
forth in the Participation Agreement. Accordingly, Seller

 

 



 

and Purchaser hereby acknowledge and agree that if, prior to Closing, Seller
delivers to Purchaser forecasts pertaining to the Business along with related
supporting documents, in form and substance satisfactory to Purchaser,
establishing the need for additional working capital financing beyond what is
currently provided to Seller under the Credit Agreement, Purchaser or Parent
shall purchase a participation interest in the Credit Agreement for an amount up
to $2 million (including the Initial Participated Credit Amount (as defined in
the Participation Agreement)) to support a further extension of credit to Seller
by Wells Fargo under the Credit Agreement in an amount equal to the purchased
participation interest.

 

Pursuant to Section 7.1 of the Purchase Agreement, without the prior consent of
Purchaser, until the Closing, Seller shall not, directly or indirectly, among
other things: (i) incur any indebtedness for borrowed money, except to fund
operations of the business in the Ordinary Course of Business from borrowings
under the Credit Agreement; (ii) enter into or materially amend any Contract to
effect any of the transactions prohibited by subsection (i); (iii) adopt, modify
or waive any right under or amend or modify any material term of any Material
Contract, or (iv) authorize, agree or commit to do any of the foregoing.

 

Pursuant to Section 5.2 of the Participation Agreement, Wells Fargo may from
time to time amend or supplement the Loan Documents (as defined therein) in any
manner consistent with the terms of the Participation Agreement.

 

Notwithstanding anything to the contrary set forth in the Participation
Agreement including Section 5.2 thereof, Seller and Purchaser hereby acknowledge
and agree that Purchaser has not consented to Seller taking any prohibited
action set forth in Section 7.1 of the Purchase Agreement except as necessary to
effect the Sixth Amendment.

 

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, without regard to the conflicts of law rules
of such State. This letter agreement may be executed in any number of
counterparts each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

[Signature Page to Follow]

 

 



 

 

                                          
                                                     Best regards,

 

 

Tandberg Data Corp.

 

 

 

By: /s/ Gundmundur Einarsson    

 

 

Name:   Gundmundur Einarsson  

 

 

Title: CEO                                                 

 

ACKNOWLEDGED AND AGREED

THIS 22nd DAY OF SEPTEMBER, 2006

 

Exabyte Corporation

 

By: /s/ Tom Ward                        

Name: Tom Ward                        

Title: CEO                                    

 

 

 

 